                Case 15-17362-RAM           Doc 94     Filed 02/17/21     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                                                      Case No. 15-17362-RAM
         Lucia Teresa Gedo

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Nancy K. Neidich, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/23/2015.

         2) The plan was confirmed on 08/11/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/24/2016, 10/07/2020.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/25/2020.

         5) The case was completed on 08/18/2020.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $102,050.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
                  Case 15-17362-RAM         Doc 94      Filed 02/17/21          Page 2 of 3




Receipts:

          Total paid by or on behalf of the debtor           $126,967.55
          Less amount refunded to debtor                         $745.71

NET RECEIPTS:                                                                                 $126,221.84


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $5,175.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $5,960.90
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $11,135.90

Attorney fees paid and disclosed by debtor:                 $1,500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
Aspire                          Unsecured            1.00           NA              NA            0.00       0.00
Avila South Condo Assoc.        Secured            263.84           NA              NA            0.00       0.00
BK OF AMER                      Unsecured            1.00           NA              NA            0.00       0.00
Cap One                         Unsecured            1.00           NA              NA            0.00       0.00
Chase Card                      Unsecured            1.00           NA              NA            0.00       0.00
CITIMORTGAGE, INC               Secured        60,718.38           0.00       60,718.38     60,718.38        0.00
CITIMORTGAGE, INC               Secured        54,367.56           0.00       54,367.56     54,367.56        0.00
EOS CCA                         Unsecured          135.00           NA              NA            0.00       0.00
Homeward Residential            Unsecured            1.00           NA              NA            0.00       0.00
Internal Revenue Service        Unsecured             NA            NA              NA            0.00       0.00
Jefferson Capital Syst          Unsecured          414.00           NA              NA            0.00       0.00
Syncb/Jcp                       Unsecured            1.00           NA              NA            0.00       0.00
Syncb/Mervyns                   Unsecured            1.00           NA              NA            0.00       0.00
TD AUTO FINANCE                 Unsecured            1.00           NA              NA            0.00       0.00
TD AUTO FINANCE                 Unsecured       1,251.00            NA              NA            0.00       0.00
TD AUTO FINANCE                 Unsecured            1.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
                Case 15-17362-RAM            Doc 94     Filed 02/17/21       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $54,367.56        $54,367.56               $0.00
       Mortgage Arrearage                                $60,718.38        $60,718.38               $0.00
       Debt Secured by Vehicle                                $0.00             $0.00               $0.00
       All Other Secured                                      $0.00             $0.00               $0.00
 TOTAL SECURED:                                         $115,085.94       $115,085.94               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


Disbursements:

         Expenses of Administration                           $11,135.90
         Disbursements to Creditors                          $115,085.94

TOTAL DISBURSEMENTS :                                                                     $126,221.84


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/17/2021                             By:/s/ Nancy K. Neidich
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
